FILED
                            NOT FOR PUBLICATION                              OCT 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KRISTI L. KAUFMANN (HORN),                       No. 10-35199

              Plaintiff - Appellant,             D.C. No. 9:09-cv-00051-JCL

  v.
                                                 MEMORANDUM *
GEICO GENERAL INSURANCE CO.,

              Defendant - Appellee.



                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding
                      Argued and Submitted October 4, 2010
                                Seattle, Washington

Before: THOMAS and M. SMITH, Circuit Judges, and EZRA, District Judge.**

       After carefully considering the briefs, record, and arguments of counsel, the

Court affirms the judgment of the district court for the reasons stated in Magistrate

Judge Lynch’s well-reasoned opinion of February 1, 2010.

       AFFIRMED.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.